DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application filed on 07/22/2020 in which claims 1-15 have been presented for examination in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2020, 08/02/2021 and 01/03/2022 have been considered and placed of record. Initialed copies are attached herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,797,493. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are rearranged in a different order and are broader in scope than the claims of ‘493 patent and are therefore clearly anticipated. For sake of brevity, only claims 10 and 8 are being compared as set forth in the table below.
Application 16/935,828
USPAT 10,797,493
a control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other, and wherein: the battery charging port is connected to a first end of the control switch, and a second end of the control switch is connected to a positive electrode of the electrochemical cell; a negative electrode of the electrochemical cell is connected to the battery negative port; the protection integrated circuit is connected in parallel to two ends of the electrochemical cell, wherein the protection integrated circuit is further connected to a third end of the control switch; and the battery discharging port is connected to the first end of the control switch.
Claim 8: A battery, wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, an overcurrent protection element, a protection integrated circuit, a first control switch, a second control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other; wherein the battery charging port is connected to a first end of the first control switch, wherein a second end of the first control switch is connected to a positive electrode of the electrochemical cell, and wherein a third end of the first control switch is connected to the protection integrated circuit; wherein a negative electrode of the electrochemical cell is connected to the battery negative port; wherein the protection integrated circuit is connected in parallel to the positive and negative electrodes of the electrochemical cell; and wherein the battery discharging port is connected to a first end of the overcurrent 

Allowable Subject Matter
Claims 1-15 are provisionally allowed subjected to a timely filed and approved terminal disclaimer over claims 8-10 of USPAT 10,797,493.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are provisionally allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: “…wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, a control switch, and an electrochemical cell, wherein: the battery charging port and the battery discharging port are ports independent of each other; the battery charging port is connected to a first electrode of the electrochemical cell, wherein a second electrode of the electrochemical cell is connected to a first end of the control switch, and wherein a second end of the control switch is connected to the battery negative port; the protection integrated circuit is connected in parallel to the electrodes of 
Claims 2-6 depend directly from claim 1 and thus are also allowed for the same reasons.
As in claim 7: “…wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, at least one control switch, and an electrochemical cell, wherein the battery charging port and the battery discharging port are ports independent of each other, and wherein: the battery charging port is connected to a first electrode of the electrochemical cell via the at least one control switch; a second electrode of the electrochemical cell is connected to the battery negative port; the protection integrated circuit is connected in parallel to the electrodes of the electrochemical cell; and the battery charging port is connected by using a charging connection cable and the battery discharging port is connected by using a discharging connection cable, wherein the charging connection cable is of a higher specification than that of the charging cable, and wherein the charging connection cable of a charging path is comparatively wider and thicker than the discharging cable of a discharging path to reduce cable impedance”.
Claims 8-9 depend directly from claim 7 and thus are allowed for the same reasons.
As in claim 10: “…wherein the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, a control switch, and an 
Claims 11-12 depend either directly or indirectly from claim 10 and thus are allowed for the same reasons.
As in claim 13: “…wherein the terminal comprises a charging port, a load, and a charging and discharging circuit of the terminal, and a battery, and wherein: the charging and discharging circuit comprises a detection circuit, a protection circuit, and a power conversion circuit; the detection circuit is connected to the charging port of the terminal, wherein the detection circuit is further connected to the protection circuit, and wherein the protection circuit is further connected to the battery charging port; the power conversion circuit is connected to the load, wherein the power conversion circuit is further connected to the battery discharging port, and wherein: when the terminal is in a charging state, a charging current enters the terminal through the charging port of the terminal, and enters the electrochemical cell through the detection circuit, the protection circuit, and the control switch; and the battery comprises a battery charging port, a battery discharging port, a battery negative port, a protection integrated circuit, a control switch, and an electrochemical cell, wherein: the battery charging port and the battery discharging port are ports independent of each other, the battery charging port is 
Claims 14-15 depend either directly or indirectly from claim 13 and therefore are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.
The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 13, 2022